           Case 1:20-cv-00090-CRK Document 79      Filed 09/22/21   Page 1 of 3
                            UNITED STATES COURT OF INTERNATIONAL TRADE
                                        ONE FEDERAL PLAZA
                                      NEW YORK, NY 10278-0001


CHAMBERS OF
 Claire R. Kelly
     Judge



                                                     September 22, 2021

 Alan Hayden Price, Esq.
 Adam Milan Teslik, Esq.
 Christopher Bright Weld, Esq.
 Douglas Charles Dreier, Esq.
 Enbar Toledano, Esq.
 Jeffrey Owen Frank, Esq.
 Maureen Elizabeth Thorson, Esq.
 Stephanie Manaker Bell, Esq.
 Stephen Joseph Obermeier, Esq.
 Wiley Rein, LLP
 1776 K Street, NW
 Washington, DC 20006
 Email:       aprice@wiley.law
              ateslik@wiley.law
              cweld@wiley.law
              ddreier@wiley.law
              etoledano@wiley.law
              jfrank@wiley.law
              mthorson@wiley.law
              sbell@wileyrein.com
              sobermeier@wiley.law

 John David Henderson, Esq.
 Andrea C. Casson, Esq.
 Karl Stuart von Schriltz, Esq.
 U.S. International Trade Commission
 Office of the General Counsel
 500 E Street, SW
 Washington, DC 20436
 Email:        john.henderson@usitc.gov
               andrea.casson@usitc.gov
               karl.vonschriltz@usitc.gov
       Case 1:20-cv-00090-CRK Document 79      Filed 09/22/21   Page 2 of 3

Court No. 20-00090                                                     Page 2 of 3


Matthew Robert Nicely, Esq.
Daniel Martin Witkowski, Esq.
Akin, Gump, Strauss, Hauer & Feld, LLP
2001 K Street, NW
Washington, DC 20006-1037
Email:      mnicely@akingump.com
            dwitkowski@akingump.com

Christopher Allan Dunn, Esq.
Daniel Lewis Porter, Esq.
Curtis, Mallet-Prevost, Colt & Mosle LLP
1717 Pennsylvania Avenue, NW.
Suite 1300
Washington, DC 20006
Email:       cdunn@curtis.com
             dporter@curtis.com

Ned Herman Marshak, Esq.
Max F. Schutzman, Esq.
Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
599 Lexington Avenue
36th Floor
New York, NY 10022
Email:      nmarshak@gdlsk.com
            mschutzman@gdlsk.com

Eve Qiwei Wang, Esq.
Jordan Charles Kahn, Esq.
Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
1201 New York Avenue, NW
Suite 650
Washington, DC 20005
Email:      eqwang@gdlsk.com
            jkahn@gdlsk.com

Richard L.A. Weiner, Esq.
Rajib Pal, Esq.
Sidley Austin, LLP
1501 K Street, NW
Washington, DC 20005-1401
Email:       rweiner@sidley.com
             rpal@sidley.com

      Re:   Full Member Subgroup of the American Institute of Steel Construction,
            LLC v. United States, Court No. 20-00090
       Case 1:20-cv-00090-CRK Document 79        Filed 09/22/21   Page 3 of 3

Court No. 20-00090                                                       Page 3 of 3


Dear Counsel:

       It is my intention to issue a public version of the Opinion in the above-
captioned proceeding on or shortly after Thursday, September 30, 2021. The court
has double-bracketed information that was designated as confidential in the
underlying record. However, out of an abundance of caution, I would like you to
review the Opinion and inform the court by Wednesday, September 29, 2021 in
writing, (1) whether any information not already in brackets is confidential and
should be double-bracketed in the public version, or (2) whether any information
already in brackets is not confidential and should not be double-bracketed in the
public version. If you do believe any additional information should or should not be
redacted from the public version, please state the basis for your belief.

      Thank you for your assistance.

                                             Sincerely,
                                             /s/ Claire R. Kelly
                                             Claire R. Kelly, Judge

Cc: Steve Taronji
    For docketing
